[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               Aug. 7, 2009
                                No. 08-15258                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                  D. C. Docket No. 07-00142-CV-1-MMP-AK

DAVID ANTHONY PRICE,


                                                             Petitioner-Appellant,

                                     versus

WALTER A. MCNEIL,
Secretary Florida Department of Corrections,

                                                           Respondent-Appellee.


                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                (August 7, 2009)

Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:
       David Anthony Price, a Florida state prisoner, appeals pro se the district

court’s dismissal of his 42 U.S.C. § 1983 civil rights action for failure to state a

claim, pursuant to 28 U.S.C. § 1915A(b)(1). After review of the record and the

parties’ briefs and submissions, we discern no reversible error and AFFIRM.

                                     I. BACKGROUND

       Price, who previously was convicted of murdering his wife, filed pro se a

§ 1983 complaint against the Secretary of the Florida Department of Corrections

(“DOC”) in which he alleged that the DOC deprived him of his liberty without due

process of law by accepting him for commitment and detaining him without a

signed, certified judgment of conviction.1 Price sought immediate release and

monetary damages. In his subsequent memorandum of law, Price argued that his

confinement without the required documentation denied him his civil rights,

including the right to counsel and the right to a speedy trial. He asserted that the

judgment of conviction was incomplete because the presiding judge signed only

the minutes of Price’s sentencing hearing, and because all other court documents,

including the judgment of conviction, either were not signed at all or bore only a

mark resembling the letter “M” in the judge’s signature block. Price further


       1
         To the extent Price also sought habeas corpus relief, the district court dismissed his
habeas petition for failure to exhaust state remedies. Both the district court and this court denied
Price’s request for a certificate of appealability to appeal this ruling, and therefore, we review
only the district court’s dismissal of Price’s § 1983 complaint.

                                                 2
maintained that he was actually innocent and that his unlawful confinement

“prevents the road to justice.”

      Prior to service of process, a magistrate judge screened the complaint and

issued a report recommending that it be dismissed for failure to state a claim under

§ 1915A(b)(1). The magistrate judge found that Price was contesting the fact of

his confinement while in custody pursuant to a state court and therefore, his claims

were not properly brought under § 1983 because he failed to allege or show that his

sentence had been reversed, expunged, or invalidated. The magistrate judge

further found that the lack of a full or legible signature on the conviction

documents did not negate their presumptive validity. The district court adopted the

magistrate judge’s report and recommendation and dismissed Price’s complaint.

R1-10.

                                  II. DISCUSSION

      On appeal, Price contends that he is being confined without authority

because a formal judgment of guilt was never reduced to writing, signed by the

state court judge, or properly filed, and that, in finding that the state documents

were presumptively valid, the district court ignored provisions of state law

requiring the presiding judge to sign a complete judgment form and not just the

fingerprint signature form. Price maintains additionally that his § 1983 action is



                                           3
not barred and should be allowed to proceed because he is merely seeking to return

to state court for entry of a proper judgment, and granting such relief would not

have the effect of invalidating his conviction or sentence.

      The district court is statutorily required to screen prisoner complaints against

governmental entities or officers or employees of governmental entities and to

dismiss any such complaint if it “is frivolous, malicious, or fails to state a claim

upon which relief may be granted.” 28 U.S.C. § 1915A(a), (b)(1). We review de

novo a district court’s dismissal for failure to state a claim under § 1915A(b)(1),

taking the allegations in the complaint as true. See Boxer X v. Harris, 437 F.3d

1107, 1110 (11th Cir. 2006). Because pro se complaints are held to a “less

stringent standard than pleadings drafted by attorneys,” we construe them liberally

when determining whether they are sufficient to state a claim. Id. “To prevail on a

claim under § 1983, a plaintiff must demonstrate both (1) that the defendant

deprived [him or] her of a right secured under the Constitution or federal law and

(2) that such a deprivation occurred under color of state law.” Arrington v. Cobb

County, 139 F.3d 865, 872 (11th Cir. 1998).

      It is well-settled that a prisoner in custody is barred from challenging the

lawfulness of his conviction or confinement in a suit for damages under § 1983 if

(1) the action, if successful, would demonstrate the invalidity of the underlying



                                            4
conviction or sentence; and (2) his conviction or sentence has not already been

“reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a

federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S.

477, 486-87, 114 S. Ct. 2364, 2372 (1994).

      To the extent that Price’s claim was a challenge to the legality of his

confinement, it was barred under the Heck doctrine. Because a judgment in favor

of Price finding that the DOC lacked authority to confine him without a signed,

certified judgment of conviction would necessarily call into question the validity of

his sentence, Price was required to show that his conviction or sentence had been

reversed, expunged, or invalidated. See id., 114 S. Ct. at 2372. As Price failed to

make this showing, his exclusive remedy for challenging the fact of his

confinement was through a habeas corpus petition. See Bradley v. Pryor, 305 F.3d

1287, 1289-90 (11th Cir. 2002). The result is the same even if we liberally

construe Price’s complaint as a challenge to the procedure, rather than the result, of

the state court proceedings because a judgment in favor of Price on such a claim

would also imply the invalidity of his sentence. See Harden v. Pataki, 320 F.3d

1289, 1295 (11th Cir. 2003) (noting “that a state prisoner may not maintain an

action under 42 U.S.C. § 1983 if the direct or indirect effect of granting relief



                                           5
would be to invalidate the state sentence he is serving”) (quotation marks and

citation omitted).

                                 III. CONCLUSION

      Price appeals the district court’s sua sponte dismissal of his 1983 civil rights

complaint. Because a judgment in favor of Price would call into question the

validity of the sentence he is serving, the district court did not err in dismissing his

§ 1983 complaint for failure to state a claim.

      AFFIRMED.




                                            6